DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species I (Fig. 1-3 and 13a-14e) in the reply filed on 7/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the portion of the suture that defines the channel" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 33, and 34 of U.S. Patent No. 10,595,845. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the structural limitation recited in the claims of the instant application are also recited in claims 31, 33, and 34 of U.S. Patent No. 10,595,845. The difference in the terminology used would be obvious to one of ordinary skill in the art. 
Specifically, the claimed limitations of claims 1 and 11 are found in claims 31 and 34 of U.S. Patent No. 10,595,845. The claimed limitations of claims 2-4, 15, and 16 are found in claims 31 of U.S. Patent No. 10,595,845 and the claimed limitation of claim 5 is found in claim 33 of U.S. Patent No. 10,595,845.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 7-9, 11, 12, and 14-19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Fallman (2005/0137624).
Fallman discloses the following claimed limitations:
Claim 1: An anchor construct (100) comprising: an anchor (combination of 110 and 120) configured to be anchored in a bone socket, tunnel, or other crevice (it is capable of performing this function); and a suture (130) threadable through or around tissue for holding the tissue against bone ((it is capable of performing this function), wherein the suture (130) extends from a first end of the anchor to an opposite second end of the anchor (Fig. 1) and comprises a first section (see figure below where the first section end (134) is the one that enters the channel  133) that extends away from the first end of the anchor (see figure below where it extends proximally out of the end of the anchors), and a second section (see figure below where it is the section with the channel 133) having a length (see figure below), two apertures (apertures at the proximal and distal end of the channel 133 where the first section end 134 enters and exits) at different locations along the length (see figure below), and a channel (133) extending through the length to connect the two apertures (see figure below); wherein in a first configuration (where the first configuration is during assembly and prior to forming the knotless loop), the channel of the suture remains free from any other portion of the suture passing therethrough (where during assembly the suture has to be in this configuration since the suture has to first pass through the anchors prior to passing through the channel to form the knotless loop), and wherein in a second configuration (Fig. 1), the first section of the suture is passed through the channel to form a splice (Fig. 1) and an adjustable knotless self-locking loop adjacent the splice for securing the tissue within the loop (Fig. 1 and [0015]).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 2: Further comprising a threader (a needle as described in [0007]) that is separable from the suture ([0007]).
Claim 3: Wherein in the first configuration, the threader extends through the channel of the second section of the suture ([0007] where the needle would pass through the channel in order to form the knotless loop as seen in Fig. 1)
Claim 4: Wherein the first section of the suture is connectable to a first end of the threader ([0007] where the first section of the suture would be connected to the needle that passes through the channel in order to form the splice as seen in Fig. 1). 
Claim 7: Wherein the channel of the suture defines a coreless portion of the suture configured to form the splice (Fig. 1-2d and [0015-16]).
Claim 8: Wherein the suture connects to the anchor at or near the second end of the anchor (see figure below where it loops at the end)
Claim 9: Wherein the suture wraps around at least part of the anchor at or near the second end of the anchor (see figure below where it loops and wraps at the end).
Claim 11: Fallman discloses all the limitations discussed above including that the first section of the suture is threadable through the channel of the suture to form a splice ([0007] and Fig. 1) and an adjustable knotless self-locking loop (loop formed as seen in Fig. 1, [0007], and [0015]) for securing the tissue within the loop (where it is capable of performing this function), wherein the portion of the suture that defines the channel forms at least part of the loop (see figure below); and wherein at least in an initial configuration, the anchor is the only anchor through which the suture extends (see figure below where the anchor as defined by the examiner is the combination of 110 and 120 therefore it is going only through one anchor).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 Claim 12: Wherein when the adjustable knotless self-locking loop is formed and when pressure is applied outwardly from inside the loop, the second section of the suture including the channel is tensioned in a first direction while a section of the suture that is positioned in the channel is tensioned in a direction opposite the first direction by the pressure ([0008], [0015], [0016]).
Claims 14-16, 18, and 19: See rejections above.
Claim 17: Wherein the suture is configured to remain free from direct connections with any other anchors when the anchor construct is implanted (where the suture is capable of performing this function) (note that the suture is already in a lock position with the anchor as defined by the examiner and therefore would not need to be connected to any other anchor).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    767
    829
    media_image1.png
    Greyscale

Claim(s) 1, 7-12, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Stone et al. (2008/0140093).
Stone discloses the following claimed limitations:
Claim 1: An anchor construct (Fig. 22 and 26) comprising: an anchor (150a, 1000a) configured to be anchored in a bone socket, tunnel, or other crevice (it is capable of performing this function); and a suture (900) threadable through or around tissue for holding the tissue against bone (where it is capable of performing this function), wherein the suture extends from a first end of the anchor (see figure below) to an opposite second end of the anchor (see figure below) and comprises a first section (904) (Fig. 20-22 and [0058]) that extends away from the first end of the anchor (Fig. 20-22 and 26), and a second section (902) having a length Fig. 20-22), two apertures (903, 905) at different locations along the length (Fig. 20-22a), and a channel (91) extending through the length to connect the two apertures (Fig. 20-22a and [0059-60]); wherein in a first configuration (Fig. 21), the channel of the suture remains free from any other portion of the suture passing therethrough (Fig. 21), and wherein in a second configuration (Fig. 22, 22a, and 26), the first section of the suture is passed through the channel to form a splice (Fig. 20-22a and [0059-60]) and an adjustable knotless self-locking loop adjacent the splice for securing the tissue within the loop (Fig. 20-22a and [0059-60]).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image2.png
    779
    786
    media_image2.png
    Greyscale

Claim7: Wherein the channel of the suture defines a coreless portion of the suture configured to form the splice (Fig. 22a).
Claim 8: Wherein the suture connects to the anchor at or near the second end of the anchor (see figure above and Fig. 23 and 26).
Claim 9: Wherein the suture wraps around at least part of the anchor at or near the second end of the anchor (Fig. 26).
Claim 10: Wherein at least part of the suture is exposed to the outside of the anchor at the second end of the anchor (Fig. 26).
Claim 11: Stone discloses all the limitations discussed above including that the first section of the suture is threadable through the channel of the suture to form a splice (Fig. 20-22a and [0059-60]) and an adjustable knotless self-locking loop (Fig. 20-22a and [0059-60]) for securing the tissue within the loop (where it is capable of performing this function) (Fig. 20-22a and [0059-60]), wherein the portion of the suture that defines the channel forms at least part of the loop (Fig. 20-26 and [0059-60]); and wherein at least in an initial configuration (where the initial configuration is during assembly where the suture is only going through one anchor as defined by the examiner), the anchor is the only anchor through which the suture extends (since the initial configuration is during assembly where only one anchor has been used as defined by the examiner, Stone would meet this claimed limitations).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 Claim 12: Wherein when the adjustable knotless self-locking loop is formed and when pressure is applied outwardly from inside the loop, the second section of the suture including the channel is tensioned in a first direction while a section of the suture that is positioned in the channel is tensioned in a direction opposite the first direction by the pressure (Fig. 20-26 and [0059-60]).
Claim 14 and 18-20: See rejections above
Claim(s) 1-5, 7-12, and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Albertorio et al. (2010/0268273).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Albertorio discloses the following claimed limitations:
Claim 1: An anchor construct (10) comprising: an anchor (20) configured to be anchored in a bone socket, tunnel, or other crevice (Fig. 18); and a suture (1) threadable through or around tissue for holding the tissue against bone (it is capable of performing this function) (Fig. 18), wherein the suture extends from a first end of the anchor to an opposite second end of the anchor (Fig. 1) and comprises a first section (end of the suture extends proximally away from anchor and the loop from opening 3b as seen in Fig. 1) that extends away from the first end of the anchor (Fig. 1), and a second section (the rest of the suture as seen in Fig. 1) having a length (Fig. 1), two apertures (2b, 3b) (Fig. 1) at different locations along the length (Fig. 1 and [0042]), and a channel (Fig. 1 and [0042]) extending through the length to connect the two apertures (Fig. 1 and [0042]); wherein in a first configuration (where the first configuration is during assembly and prior to forming the knotless loop as seen in Fig. 3b), the channel of the suture remains free from any other portion of the suture passing therethrough (Fig. 3b), and wherein in a second configuration (Fig. 1), the first section of the suture is passed through the channel to form a splice (Fig. 1 and [0042]) and an adjustable knotless self-locking loop adjacent the splice for securing the tissue within the loop (Fig. 1 and [0042]).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 2: Further comprising a threader (8) that is separable from the suture (Fig. 3a).
Claim 3: Wherein in the first configuration, the threader extends through the channel of the second section of the suture (Fig. 3c-d and [0039-40])
Claim 4: Wherein the first section of the suture is connectable to a first end of the threader (Fig. 3c-f).
Claim 5: Wherein the first end of the threader comprises a closed loop (8a) (Fig. 3a and 3g)
Claim 7: Wherein the channel of the suture defines a coreless portion of the suture configured to form the splice (Fig. 1-3g).
Claim 8: Wherein the suture connects to the anchor at or near the second end of the anchor (Fig. 1). 
Claim 9: Wherein the suture wraps around at least part of the anchor at or near the second end of the anchor (Fig. 1 and 3g) 
Claim 10: Wherein at least part of the suture is exposed to the outside of the anchor at the second end of the anchor (Fig. 1 and 3g).
 Claim 11: Albertorio discloses all the limitations discussed above including that the first section of the suture is threadable through the channel of the suture to form a splice (Fig. 1 and 3c-d and [0039-40]) and an adjustable knotless self-locking loop (2) for securing the tissue within the loop (where it is capable of performing this function), wherein the portion of the suture that defines the channel forms at least part of the loop (Fig. 1); and wherein at least in an initial configuration (Fig. 1), the anchor is the only anchor through which the suture extends (Fig. 1).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 Claim 12: Wherein when the adjustable knotless self-locking loop is formed and when pressure is applied outwardly from inside the loop, the second section of the suture including the channel is tensioned in a first direction while a section of the suture that is positioned in the channel is tensioned in a direction opposite the first direction by the pressure ([0061], [0064], [0082]).
Claims 14-16 and 18-20: see rejections above
Claim 17: Wherein the suture is configured to remain free from direct connections with any other anchors when the anchor construct is implanted (where the suture is capable of performing this function).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim(s) 1, 6-8, 11, 13, 14, and 18 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kaiser et al. (2009/0082805)
Kaiser discloses the following claimed limitations:
Claim 1: An anchor construct (Fig. 9a-c) comprising: an anchor (46) configured to be anchored in a bone socket, tunnel, or other crevice (it is capable of performing this function); and a suture (18) threadable through or around tissue for holding the tissue against bone (where it is capable of performing this function) (Fig. 9a-c), wherein the suture extends from a first end of the anchor (Fig. 9a) to an opposite second end of the anchor (Fig. 9a) and comprises a first section (form 20 to 24 in Fig, 2) that extends away from the first end of the anchor (Fig. 9a), and a second section (from 24 to 22 in Fig. 2) having a length (Fig. 2), two apertures (24, 28) at different locations along the length (Fig. 2), and a channel (14) extending through the length to connect the two apertures (Fig. 2); wherein in a first configuration (Fig. 2), the channel of the suture remains free from any other portion of the suture passing therethrough (Fig. 2), and wherein in a second configuration (Fig. 3a), the first section of the suture is passed through the channel to form a splice (Fig. 2-3b and [0033-36]) and an adjustable knotless self-locking loop (12) adjacent the splice for securing the tissue within the loop (Fig. 2-3b and [0033-36]).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 6: Wherein the anchor is a soft anchor ([0048]) comprising a separate second suture (18’, 12’) (Fig. 9b-c).

Claim7: Wherein the channel of the suture defines a coreless portion of the suture configured to form the splice (Fig. 2-3b and [0033-36])
Claim 8: Wherein the suture connects to the anchor at or near the second end of the anchor (Fig. 9a).
Claim 11: Kaiser discloses all the limitations discussed above including that the first section of the suture is threadable through the channel of the suture to form a splice ((Fig. 2-3b and [0033-36]) and an adjustable knotless self-locking loop (12) for securing the tissue within the loop (where it is capable of performing this function), wherein the portion of the suture (the second section as defined in claim 1) that defines the channel forms at least part of the loop (Fig. 3a); and wherein at least in an initial configuration, the anchor is the only anchor through which the suture extends (Fig. 9a).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 13, 14, and 18: See rejections above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771